By order of July 30, 2018, the application for leave to appeal the June 26, 2017 order of the Court of Appeals was held in abeyance pending the decision in People v. Tucker (Docket No. 152798). On order of the Court, the case having been dismissed on September 5, 2018, the application is again considered, and it appearing to this Court that the cases of People v. Snyder (Docket No. 153696) and People v. Betts (Docket No. 148981) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.